Title: To James Madison from Perez Morton, 18 July 1803
From: Morton, Perez
To: Madison, James


Dr. Sir
Dorchester July 18th 1803.
I have to acknowledge the receipt of your kind favor, which covered the penal Laws of Virginia. Our Legislature have chosen a large Committee of both Houses to form a penal code on the penitentiary system, and a Statute for the regulation of the State prison, and report at the next Session; Of this Committee I have the honor to be one, & doubt not we shall find our Duty much facilitated by the adoption of as much of the Virginia code, as the customs & habits of our People will admit.
Permit me, Sir, to seize the present Opportunity to open a communication thro’ you with the Commissioners of the United States on the Georgia Claims. Since the return of the Agents from Washington, & their report of their proceedings, some of the Claimants have been occupied in making arrangements for a legal decision of Their title, and others in adopting every mean to avoid that disagreable Alternative. In the close of our Report we informed them, that no time was in fact lost, as twelve months must necessarily have been given, in case of a compromise, for the lodging of Claims, and recording their Evidence: but they alledge that the terms, offered by the Commissioners, are so exceedingly hard, & fall so far short even of Indemnity to many of the Claimants, that they had rather take their chance in the Courts of Law, than voluntarily to accept them. Accordingly I find, tho’ I assure you, not only without my knowledge, but directly hostile to the opinion I have constantly given, & the measures I have recommended to be pursued, a Suit was brought to the last Circuit Court for this district by a person belonging to New Hampshire against an Inhabitant of this State on his Covenant, in which, as I am informed, is embraced every point of Litigation, that ever existed between the State of Georgia, or the United States, and the Claimants. The action is continued to the next term, and it will probably be pending before the Supreme Court, during the next Session of Congress. This measure, has been much regretted by most of the Directors & Proprietors of the New England Mississippi Land Company, tho’ one of them Mr John Peck, is the Defendant in the cause. You will not doubt my Sincerity, when I assure you, that it is to no one more disagreable, than to myself, who while at Washington, declared to several members of Congress, and I believe the Commissioners, that as much as I stand in need of an Indemnity in the present case, I did, & always shall, prefer a total sacrifice of my pretensions, to entering into a legal contest with the Government of my Country, especially under the present administration; and it is with pleasure I am able to say, that all those of the Claimants, who profess an attachment to the present Administration, are anxious that some other mode of settlement may be adopted. The first propositions, offered to the Commissioners by the Agents, would have been universally satisfactory, and, excepting the case should happen, that Congress should see fit to lower the minimum price of the Lands, the Claimants could see no possible objections to it, provided the 5,000,000. of Acres, were in fact reserved for the extinguishment of their and other claims, not provided for in the Cession; but the Agents did the justice to the Commissioners to say in their report, that one of the objections, offered by the Commissioners, to these propositions, was founded in so much propriety, that it had induced the Agents to change their ground. This objection was, that in the amount of Certificates issued, whatever may be the Contingency, on which their payment was to depend, the Honor of the Government, would in some degree be pledged for their redemption, & that therefore they could not recommend to Congress to issue a greater Quantity, than in all probability would be redeemed in a given period, and leave Congress at Liberty to make any further provisions as to the price of the Lands, which they should think expedient, and that on this principle the Agents had acceded to the amount of Certificates to be issued, as recommended by the Commissioners in their report to Congress, with the addition, that the Claimants should be entitled to any surplus, within the minimum price, which their proportion might bring, when received into the Treasury. This appeared so conciliatory and reasonable to the Claimants on their part, that the rejection of it by Congress has left a most unfavorable impression on their minds: It has been my constant endeavour to do away this impression, by urging, that had we thought of making our propositions in this shape, in the first instance, it is not improbable that they would have recommended it to be adopted by Congress (pardon me for hoping that I do not mistake) but that Congress could not well adopt it, as it had not been recommended by the Commissioners, who alone were competent to consider the subject in detail, and as all the Agents had not concurred in it, & it was too late in the Session for Congress to send it back to the Commissioners, & to provide by Law for carrying it into effect. I have been thus particular, that the Commissioners may be made acquainted with the true state of this unpleasant business in this part of the Union. They will place their own estimate upon it, but whatever their opinion may be, I am authorized to say, on the part of the Directors of the N E M L Co. who are the holders of the title of the Georgia Mississippi Company, that they are anxious to close this dispute on terms of mutual accomodation, and that if the Commissioners will assent to the last proposition, made by the Agents to Congress, or will propose, what the Directors may deem an equivalent, they are ready to accede, and will send on their assent in writing, on its being communicated thro’ me, or directly to themselves. As this part of the claimed Territory is of primary Importance to the Government, I sincerely hope that the Commissioners will find no reasonable objection to recommending this mode of settlement to Congress. I have no right to answer for the Claimants in the other Companies, but I have very little doubt, that if the Commissioners see fit to make an arrangement with this Company, the others will universally accede to it.
Shall I ask the favor of you to consult with Mr Gallatin on the subject of this Letter, and come to as early a decision, as your other avocations will admit, and let me know the result. If Mr Lincoln’s concurrence be indispensibly necessary, your assent or propositions can be made conditional on his concurrence, and he may be consulted here. The Directors conceive that all previous arrangements with the Commissioners may be as effectually conducted in this epistolary mode, as by sending Agents to Washington to remain during the Winter at a heavy expense, Inconveniences, which they have already found too burthensome. Should propositions of settlement be mutually agreed on, it will be hoped that every thing will be ready to be presented to Congress at the opening of the Session, that the Agent sent forward to attend to it during its passage thro’ that body, may not be detained, longer than is absolutely necessary.
I shall be anxiously waiting your reply & have the honor to subscribe myself with every consideration of Esteem, Your & the Commissioners’ most Obedt Servt
Perez Morton
 

   
   RC (DLC).



   
   Letter not found.



   
   An Act to Amend the Penal Laws (Richmond, 1796; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 48007).



   
   JM, Gallatin, and Levi Lincoln were the U.S. commissioners who had negotiated an agreement between Georgia and the U.S. regarding the Yazoo lands and who had subsequently proposed to Congress a compromise solution to the problems created by the various Yazoo claims (JM to Jefferson, 26 Apr. 1802 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:160–61 and nn.]; C. Peter Magrath, Yazoo: Law and Politics in the New Republic, The Case of Fletcher v. Peck [New York, 1967], pp. 35–36).



   
   For the case of Fletcher v. Peck, see Magrath, Yazoo, pp. 50–84.



   
   The son of a tavern keeper, Perez Morton (1751–1837) graduated from Harvard College in 1771, practiced law in Boston, and served as Republican Speaker of the Massachusetts House of Representatives, 1806–11, and then as his state’s attorney general until 1832 (James Spear Loring, The Hundred Boston Orators Appointed by the Municipal Authorities and Other Public Bodies, from 1770 to 1852 … [Boston, 1852], pp. 129–30).


